DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 2/9/2022 is acknowledged.
Claims 1, 3, 8, 10, 15, 16, and 18 have been amended.  The previous rejections under 112 are withdrawn in light of the present amendments.
Claims 1-20 remain pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 8-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USP10021609B2) in view of Wei (US20140185606A1) and Gupta et al. (USP 10925070B2), hereafter Gupta.

Regarding claims 1-4,
Lee discloses a network system comprising a plurality of access points (APs) (Fig. 1, AP1-AP4), a distributed cache formed using memory in the plurality of APs, wherein the plurality of APs are configured to measure telemetry data/operating parameters periodically stored in the distributed cache (Fig. 3, AP memory units 317, 327 storing operating information of each AP; Col. 3, lines 46-53), wherein one of the plurality of APs is assigned as a controller AP (Fig. 2-3; Col. 2, lines 24-25; Col. 3, lines 46-53), the controller AP is configured to assign multiple APs of the plurality of APs to different roles, based on the telemetry data stored in the distributed cache, to analyze the plurality of APs and update resource configurations of the plurality of APs (Fig. 4, S401-407; Fig. 5, S505-513; Col. 4, lines 28-55; Col. 5-6, lines 30-58; master AP regularly collects operating information stored in the memory of other APs to instruct each of the other APs of different roles in the system based on the operating information; i.e. selecting of interface, scanning channels under regulation of DFS, channel switching, etc.).

Though Lee shows that the operating information of each of the access points is stored at each respective access point and communicated to the master access point (Fig. 4-5; Col. 5-6), Lee does not expressly show a distributed cache formed from a portion of memory in each AP to measure and store telemetry data/operating parameters in the cache.
Wei disclose a method and apparatus for synchronizing popularity value (i.e. telemetry data/operating parameter) of cache data and distributed caching (Title) in which a distributed cache formed from a portion of memory in each AP to measure and store telemetry data/operating parameters in the cache (Fig. 7-12; paragraphs 9, 13, 114, 128, 153; distributed cache formed from a portion of memory in each of a plurality of base stations managed based on synchronizing accumulated popularity data associated with the cache).


Lee shows assigning a second AP of the plurality of APs (Fig. 4-5; Col. 5-6), but fails to expressly show assigning a ranker configured to rank the plurality of APs based on one or more factors comprising a resource requirement and a network throughput quality contribution score for each of the plurality of APs.
Gupta discloses access point update of a distributed network of a plurality of access points, including assigning one of the plurality of APs a ranker configured to rank the plurality of APs based on one or more factors comprising a resource requirement and a network throughput quality contribution score for each of the plurality of APs (Fig. 2-4; Col. 1-3; Col. 8, lines 5-63; ranking the plurality of APs based on various parameters scores; Col. 5-6; various factors of APs include bandwidth score and traffic and duration scores).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Lee by assigning a second AP of the plurality of APs a ranker configured to rank the plurality of APs based on one or more factors for each of the plurality of APs, as shown by Mermoud, enabling access point updating of the access points most in need of updating and thereby avoiding connectivity issues for high priority users.
Regarding claims 8-11,
Lee discloses a method for assigning radio resources to a plurality of access points (APs) (Fig. 4-9) comprising storing telemetry data measured by each of the plurality of APs in a distributed cache, the distributed cache formed using memory in each of the plurality of APs (Fig. 3, AP memory units 317, 327 storing operating information of each AP; Col. 3, lines 46-53); selecting, using the plurality of APs, one of the plurality of APs as a controller AP (Fig. 2-3; Col. 2, lines 24-25; Col. 3, lines 46-53); and assigning multiple APs of the plurality of APs to different roles, based on the telemetry data stored in the distributed cache, to analyze the plurality of APs and update resource configurations of the plurality of APs (Fig. 4, S401-407; Fig. 5, S505-513; Col. 4, lines 28-55; Col. 5-6, lines 30-58; master AP regularly collects operating information stored in the memory of other APs to instruct each of the other APs of different roles in the system based on the operating information; i.e. selecting of interface, scanning channels under regulation of DFS, channel switching, etc.).

Though Lee shows that the operating information of each of the access points is stored at each respective access point and communicated to the master access point (Fig. 4-5; Col. 5-6), Lee does not expressly show a distributed cache formed from a portion of memory in each AP to measure and store telemetry data/operating parameters in the cache.
Wei disclose a method and apparatus for synchronizing popularity value (i.e. telemetry data/operating parameter) of cache data and distributed caching (Title) in which a distributed cache formed from a portion of memory in each AP to measure and Fig. 7-12; paragraphs 9, 13, 114, 128, 153; distributed cache formed from a portion of memory in each of a plurality of base stations managed based on synchronizing accumulated popularity data associated with the cache).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Lee by providing a distributed cache formed from a portion of memory in each AP to measure and store telemetry data/operating parameters in the cache, as shown by Wei, thereby enabling cooperative and distributed caching to conserve and optimize transmission bandwidth of the system.

Lee shows assigning a second AP of the plurality of APs (Fig. 4-5; Col. 5-6), but fails to expressly show assigning a ranker configured to rank the plurality of APs based on one or more factors comprising a resource requirement and a network throughput quality contribution score for each of the plurality of APs.
Gupta discloses access point update of a distributed network of a plurality of access points, including assigning one of the plurality of APs a ranker configured to rank the plurality of APs based on one or more factors comprising a resource requirement and a network throughput quality contribution score for each of the plurality of APs (Fig. 2-4; Col. 1-3; Col. 8, lines 5-63; ranking the plurality of APs based on various parameters scores; Col. 5-6; various factors of APs include bandwidth score and traffic and duration scores).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Lee by assigning a second AP of the plurality of APs a ranker 

Regarding claim 15-17,
Lee discloses an access point (AP) (Fig. 1, 3) configured to measure telemetry data and store the telemetry data in a distributed cache formed using memory in a plurality APs (Fig. 3, AP memory units 317, 327 storing operating information of each AP; Col. 3, lines 46-53) and select a first one of a plurality of APs as a controller AP (Fig. 2-3; Col. 2, lines 24-25; Col. 3, lines 46-53), wherein the controller AP is configured to assign multiple APs of the plurality of APs to different roles, based on the telemetry data stored in the distributed cache, to analyze the plurality of APs and update resource configurations of the plurality of APs (Fig. 4, S401-407; Fig. 5, S505-513; Col. 4, lines 28-55; Col. 5-6, lines 30-58; master AP regularly collects operating information stored in the memory of other APs to instruct each of the other APs of different roles in the system based on the operating information; i.e. selecting of interface, scanning channels under regulation of DFS, channel switching, etc.).

Though Lee shows that the operating information of each of the access points is stored at each respective access point and communicated to the master access point (Fig. 4-5; Col. 5-6), Lee does not expressly show a distributed cache formed from a 
Wei disclose a method and apparatus for synchronizing popularity value (i.e. telemetry data/operating parameter) of cache data and distributed caching (Title) in which a distributed cache formed from a portion of memory in each AP to measure and store telemetry data/operating parameters in the cache (Fig. 7-12; paragraphs 9, 13, 114, 128, 153; distributed cache formed from a portion of memory in each of a plurality of base stations managed based on synchronizing accumulated popularity data associated with the cache).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Lee by providing a distributed cache formed from a portion of memory in each AP to measure and store telemetry data/operating parameters in the cache, as shown by Wei, thereby enabling cooperative and distributed caching to conserve and optimize transmission bandwidth of the system.

Lee shows assigning a second AP of the plurality of APs (Fig. 4-5; Col. 5-6), but fails to expressly show assigning a ranker configured to rank the plurality of APs based on one or more factors comprising a resource requirement and a network throughput quality contribution score for each of the plurality of APs.
Gupta discloses access point update of a distributed network of a plurality of access points, including assigning one of the plurality of APs a ranker configured to rank the plurality of APs based on one or more factors comprising a resource requirement and a network throughput quality contribution score for each of the plurality of APs (Fig. 2-4; Col. 1-3; Col. 8, lines 5-63; ranking the plurality of APs based on various parameters scores; Col. 5-6; various factors of APs include bandwidth score and traffic and duration scores).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Lee by assigning a second AP of the plurality of APs a ranker configured to rank the plurality of APs based on one or more factors for each of the plurality of APs, as shown by Mermoud, enabling access point updating of the access points most in need of updating and thereby avoiding connectivity issues for high priority users.

Regarding claims 5, 12, and 18,
The combination of Lee, Wei, and Gupta further discloses each of the plurality of APs is configured to determine a respective resource requirement based on a channel bandwidth, bandwidth requirements of an associated client (Lee: Fig. 6-7; Col. 8, lines 36-39; master AP selects channel having sufficient bandwidth for associated client request), radar tolerance (i.e. Fig. 7, S709; DFS channel acquisition), and latency sensitivity of the associated client (Gupta: traffic and duration scores), and determine a respective network throughput quality contribution score based on a radio capability and a processor capability, and store the resource requirement and quality contribution score in the distributed cache (Gupta: Fig. 2-4; Col. 1-3; Col. 8, lines 5-63; ranking the plurality of APs based on various parameters scores; Col. 5-6; various factors of APs include bandwidth score and traffic and duration scores).  See motivation above.
Allowable Subject Matter
3.	Claims 6, 7, 13, 14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 8, and 15 and the limitations related to a “distributed cache formed from a portion of memory in each AP” have been considered but are moot because the new ground of rejection relies on the newly-cited Wei reference for this teaching specifically challenged in the argument.

5.	Applicant's arguments with respect to claims 1, 8, and 15 and the limitations of “assigning, based on the telemetry data, a second AP as a ranker AP to rank the plurality of APs” and the Gupta reference have been fully considered but they are not persuasive. 
On pg. 10-11 of the Remarks, Applicant contends that Gupta discloses “a server may be a network management server that controls updates to access points and manages the infrastructure of Fig. 1” but fails to show “assigning an AP of the plurality of APs as a ranker AP.
The Examiner respectfully disagrees.  Applicant arguments against Gupta fail to consider the combination of Gupta with the cited teachings of Lee and Wei.  The rejection has already established that the combination of Lee and Wei show a distributed cache among a plurality of APs as well as the analysis of 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access the automated, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477